United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1721
                                    ___________

James F. Manser,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Southern
                                      * District of Iowa.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: February 5, 2010
                                 Filed: February 25, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       James F. Manser appeals the district court’s1 order affirming the denial of
supplemental security income. Manser claimed disability since April 2004 from, inter
alia, depression, anxiety, a social-anxiety disorder, hip and knee arthritis, and spinal
disorders. After two hearings, where Manser was represented by a layperson, an
administrative law judge (ALJ) found that (1) Manser’s severe impairments--cervical
and lumbar degenerative disc disease, major depressive and personality disorders, and


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
anxiety--did not meet or medically equal the requirements of the relevant listings
alone or combined; (2) his other diagnosed conditions, including fibromyalgia, were
not severe impairments; (3) his subjective complaints were not entirely credible; and
(4) his residual functional capacity (RFC) precluded his past relevant work, but he
could perform other jobs that a vocational expert (VE) identified in response to a
hypothetical from the ALJ. The Appeals Council denied review, and the district court
affirmed. Having carefully reviewed the record and considered Manser’s arguments
for reversal, we affirm. See Davidson v. Astrue, 578 F.3d 838, 841-42 (8th Cir. 2009)
(standard of review; if substantial evidence supports ALJ’s decision, reversal is not
warranted even if inconsistent conclusions may be drawn from evidence or court
would have decided case differently).

      Because the ALJ gave multiple valid reasons for his credibility determination,
we defer to that determination. See Finch v. Astrue, 547 F.3d 933, 935-36 (8th Cir.
2008). We also conclude that Manser failed to meet his burden of showing that his
fibromyalgia constituted a severe impairment. See Mittlestedt v. Apfel, 204 F.3d 847,
852 (8th Cir. 2000); see also 20 C.F.R. § 416.908 (impairment must result from
anatomical, physiological, or psychological abnormalities which can be shown by
medically acceptable clinical and laboratory diagnostic techniques).

       As to the ALJ’s RFC findings, he properly discounted the opinions of certain
treating and consulting physicians and psychologists; and his RFC findings are
supported by substantial evidence. See Davidson, 578 F.3d at 844 (ALJ should
determine RFC based on all relevant evidence, including medical records,
observations of treating physicians and others, and claimant’s own description of his
limitations); Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007) (opinion of consulting
physician is not entitled to special deference, especially when it is based largely on
claimant’s subjective complaints); Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir.
2006)(for treating physician’s opinion to be given controlling weight, it must be
supported by medically acceptable diagnostic tests and not be inconsistent with other

                                         -2-
substantial evidence in record; physician’s own inconsistency may diminish or
eliminate weight accorded to his opinion). Manser’s related challenge to the ALJ’s
hypothetical to the VE fails as well. See Guilliams v. Barnhart, 393 F.3d 798, 804
(8th Cir. 2005) (proper hypothetical sets forth impairments supported by substantial
evidence and accepted as true by ALJ). Finally, the report Manser submitted for the
first time to the Appeals Council does not require reversal as we agree with the
Appeals Council that it was not material. See Bergmann v. Apfel, 207 F.3d 1065,
1069-70 (8th Cir. 2000) (standard of review). Accordingly, we affirm.
                       ______________________________




                                        -3-